FILED

IN CLERK'S OFFICE

U.S. DISTRICT COURT E.D.NY.

IN THE UNITED STATES DISTRICT COURT % = APR 37 2021
FOR THE EASTERN DISTRICT OF NEW YORK

*

LONG ISLAND OFFICE

 

 

Meth aw SVlwie

Complaint for Violation of Civil
Rights

(Non-Prisoner Complaint)
(Write the full name of each plaintiff who is filing ee ee Se
this complaint. If the names of all the plaintiffs CaseN& » Wf eo | A,
cannot fit in the space above, please write “see (to be filled in by the Clerk’s Office)
attached” in the space and attach an additional
page with the full list of names.)

 

 

   
 

Jury Trial: Yes O No

(check one)
-against-

 

Su fOLX Cony Police Dept BROWN, J.
COUNTY OF SvFrok LF Be LOCKE, MJ,

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. Do not include
addresses here.)

 

 

 

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting
from public access to electronic court files. Under this rule, papers filed with the court should
not contain: an individual’s full social security number or full birth date; the full name of a
person known to be a minor; or a complete financial account number. A filing may include
only: the last four digits of a social security number; the year of an individual’s birth; a
minor’s initials; and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an

 

application to proceed in forma pauperis.

 

 
 

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name MAPHHEL. SsylWie
Street Address of Ss” Meucc i A ven “
City and County Aa YFEOL.

State and Zip Code A/G b/ OLE » U2 Ab
Telephone Number 6 zl BH Xe -S5? OY

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
acorporation. For an individual defendant, include the person’s job or title (if
known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if
needed.

Defendant No. 1

 

 

Name Suff0L%& Counel Police. Depry
Job or Title petectivay

(if known)

Street Address SO S, Y? Plats, K A YCu-

 

City and County Ve ph AA) x, S22 FTO
State and Zip Code ‘Ne LJ York: LL SFO
Telephone Number _ff.?/ SAR AD Oo

E-mail Address
(if known)

 
 

Defendant No. 2

 

 

 

Name CouhttV OF SLFFOLe FF AL
Job or Title

(if known) |

Street Address /O0 e-Le (ANS Memo Ne? / Ausf
City and County J 2.

State and Zip Code New Yara“ LL2E g
Telephone Number B3/ 8 S38 tf Oo 7

E-mail Address
(if known)

 

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

Defendant No. 4

Name

Job or Title
(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 
II.

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any
rights, privileges, or immunities secured by the Constitution and [federal laws].” Under
Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388
(1971), you may sue federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

a State or local officials (a § 1983 claim)
O Federal officials (a Bivens claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If
you are suing under section 1983, what federal constitutional or statutory right(s)
do you claim is/are being violated by state or local officials?

ORLA SO WA 6/2. Search OWA SEFE ure.
EXCESSIVE Fa/c2
Crue) AWMd CAlssSAL pont sh mer¢-

C. Plaintiffs suing under Bivens may only recover for the violation of certain
constitutional rights. If you are suing under Bivens, what constitutional right(s)
do you claim is/are being violated by federal officials?

 

 

 

D. Section 1983 allows defendants to be found liable only when they have acted
“under color of any statute, ordinance, regulation, custom, or usage, of any State
or Territory or the District of Columbia.” 42 U.S.C. § 1983. If you are suing
under section 1983, explain how each defendant acted under color of state or local
law. If you are suing under Bivens, explain how each defendant acted under color
of federal law. Attach additional pages if needed.

Thi. DetelcrpirvEes Actos walder Color?
Of HSpd2Z Lai ysing Their hutpority
7o petsin’ Awd LN rap COMAE search)

YW Person ava MY Vehicle
forcibly
IIl.

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was
personally involved in the alleged wrongful action, along with the dates and locations of
all relevant events. You may wish to include further details such as the names of other _
persons involved in the events giving rise to your claims. Do not cite any cases or
statutes. If more than one claim is asserted, number each claim and write a short and
plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

ZN FLOW AY OF SSO sauhley Ae
COpin gue 7 MY SLZAO

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

Tanuary 27, 22d) At 4ooroxinnkh
Lig? P77]

 

C. What are the facts underlying your claim(s)? (For example: What happened to
you? Who did what? Was anyone else involved? Who else saw what happened?)

 

 

 

 

 

 

 

 

 

 

 

 

 
IV. Injuries ©

If you sustained injuries related to the events alleged above, describe your injuries and
- state what medical treatment, if any, you required and did or did not receive.

S¢ CYP LN OOF x Kis ipl Arh fe , UNS P20: ° FF al

Li gamete, DAL AG. 2. .

DnspHaL Visit, XMALS FWViene]
Arlee hekec(ed 42 Oe Bpedie

 

 

 

 

V. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not
cite any cases or statutes. If requesting money damages, include the amounts of any
actual damages and/or punitive damages claiméd for the acts alleged. Explain the basis
for these claims.

Z Llaula Like b/, OO, O20 rs OO
Lay OD My SrcAl Pgh Te LA
/ sed OB Ly He befecties
fe. Sean7vc.h4é od Siz re
Dil oycessive, Fo ree Lhhich case
Mea Ha SplAin 17\) _RIBNL AN K ke
Add wudue AsV AVATIAL, Hea SAS then) yb
Se 772235 Vy Pe

Ani bo

VI. = Certification and Closing

  
 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the ©
complaint otherwise complies with the requirements of Rule 11.

 
For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Ae rl 4920 BI
Signature of Plaintiff Mak rw cl ve oo

Printed Name of Plaintiff (Mattlew S/lvia

 

 
On January 27, 2021 at approximately 1:40 pm. I, Matthew Sylvia left my residence at 215
Meucci Avenue Copiague, Ny 11726. | was headed to pick up my sister from work in Babylon at 2pm.

| drove southbound on Meucci Ave and then made a left to go east on Marconi Blvd. As | was
approaching Strongs Ave to go southbound to Montauk Highway, | suddenly noticed A Ford Taurus color
green. The Ford was traveling westbound on Marconi Blvd and they immediately made a U- turn and
aggressively drove up behind me as I’m traveling south on Strongs Ave, | crossed over Hoffman Ave.
After passing Chettic Ave, the Ford Taurus turned on the lights on in the windshield. | then made a right
on Scudder Ave and pulled over as Strongs Ave Doesn’t have a shoulder to pull over on. The street is
known for being busy at that time of day. So | then pulled over directly across from 550 Scudder Ave.
After pulling over a guy with no badge and no mask walked to the driver side door. He said “Matthew
Sylvia?” | responded , “YES?” He then said “GET OUT OF THE CAR!” | also noticed another guy on my
passenger side with no mask. When | went to exit the vehicle and grabbed my mask on the blinker lever,
the guy grabbed me by my arm and forced me to the ground. All | remember was being thrown to the
ground and pinned to the ground while they handcuffed me really tight. At this point I’m not even on
the side of the road I’m in the middle of street with cars passing me with tires somewhat close, really
close. | believe this is dangerous due to the all the traffic at that time.

None of the guys were displaying any type of law enforcement badge or identification.
Nonetheless none of the guys identified themselves as police officers. None were wearing any masks for
protection not only for them but for the public they serve. While on the ground | was screaming “WHAT
IS THIS FOR! YOU’RE HURTING ME!” As | was on the ground | noticed concerned civilians outside their
houses looking over to see what all the commotion was about. One of the civilians | saw was a lady that
came out of the upstairs of 560 Scudder Ave. Not only did she witness the incident but the neighboring
lady that resides at 550 Scudder Ave also saw the incident. Both residences have cameras pointed at the
place | was pulled over, where | was forced to the ground. | have video of the incident on January 27,
2021. | was then brought to my feet and forced to stand and lean against the trunk of my car.

Suddenly these guys that never identified themselves started rummaging and ransacking my car
without my permission or any probable cause. These guys cracked the air vent on my passenger side of
my vehicle during the procedures. After searching the vehicle all the three guys huddle up and went
back into their Ford Taurus while I’m standing outside. All events took place while I’m handcuffed in the
cold. It seemed to me they were having some sort of meeting in the Ford Taurus discussing what do in
this current situation. After being handcuffed for what seemed to be about more than five minutes one
ofthe guys walked over to me and un-cuffed me and they left.

As | attempted to leave | searched my keys so | can go back to getting my sister from work. |
noticed the keys weren’t in the ignition. | searched all over the car and couldn’t find my keys. All of the
sudden after a few minutes of mind boggling searching they came back and pulled up to my car. Rolled
the window down and reached out handing me my keys and my license. While he handed me my keys |
felt violated like it was some type of game. The guy smirked while he did this.

For the remainder of the night my right foot and ankle were hurting me all night. Due to the fact
that | was in so much pain | decided to visit Good Samaritan hospital. The diagnostics came back and it
was a sprain of the right ankle, unspecified ligament during the initial encounter. The symptoms and
pain never really got better. I’ve had to do follow ups with an orthopedic specialist and have to go to
physical therapy. If this doesn’t respond to treatment the following step would be surgery.
“JL Good Samaritan Hospital | ~
: = Medical Center: 00

 
  

Catholi¢ Health Services
At the heart-of héalth oe oon au thy

 

AFTER VISIT SUMMARY

Matthew Sylvia csn: 3030950995 MRN: £2392331
fa) 1/28/2021 Q Good Samaritan Hospital Emergency Department 631-376-4045

 

 

Instructions

Your personalized instructions can be found at the end of this document.

 

Bes] Schedule an appointment with Octavian Austriacu, DO as soon as possible for a visit in
2 days (around 1/30/2021)

Why: As needed

Specialty: Family Practioner

Contact: 170 LITTLE EAST NECK RD
West Babylon NY 11704
631-526-9200

 

fe Schedule an appointment with John W. Acampa, MD as soon as possible for a visit

Why: If symptoms worsen

Specialty: Orthopedic Surgery

Contact: 180 E. Main Street
Bay Shore NY 11706
631-968-8400

 

= Follow up with Good Samaritan Hospital Emergency Department

Why: If symptoms worsen

Specialty: Emergency Medicine

Contact: 1000 Montauk Highway
West Islip New York 11795
631-376-4045

 

Today's Visit
You were seen by Christine Susan Hickey, DO and Amanda Liboreiro, PA

Reason for Visit
Ankle Pain

Diagnosis
Sprain of right ankle, unspecified ligament, initial encounter

 

Imaging Tests
X-Ray Ankle Right Minimum 3 Views
X-Ray Foot Right Minimum 3 Views

 

& Medications Given
acetaminophen (TYLENOL) Last given at 4:15 PM

Matthew Sylvia (MRN: E2392331) (CSN: 3030950995) « Printed by [90422] at 1/28/21 5:12 PM Page 20f 13 Epic

 
OUTPATIENT REFERRAL ORDER

GSH ORTHOPEDICS
24 EAST MAIN ST
BAY SHORE NY 11706
Ph 631-376-0700
Fax 631-376-0102

 

Patient Information:
Name: Matthew Sylvia
MRN: E2392331

Sex: male

DOB: 5/11/1983

Address: 215 Meucci Ave
Copiague NY 11726
Phone:63 1-552-6427 (home)

 

Insurance Information:

 

Payor: 11178 Plan: 11178004
Subscriber Name: Subscriber ID: 744 16879400
Subscriber Address: 215 MEUCCI AVE Group Name:

COPIAGUE

New York

11726
Effective From: 01/01/2018 Group Number:
REFERRAL ORDER:

Ambulatory Referral to Physical Therapy
Order Date: Apr 16, 2021
Referring Provider Information:

LEE, JOHN JUNSUK Phone: 631-376-0700 Fax: 631-376-0102
Referral Information:

# Visits: 8 Referral Type: Phys Only - Physical Medicine
Urgency: Routine Referral Reason: Specialty Services Required
Start Date: End Date: To be determined by Insurer
Diagnosis:

Chronic pain of right ankle (M25.571,G89.29)

Refer to Dept: .
Refer to Provider: EPIC PHYSICAL THERAPY DEP
Refer to Provider Phone:

Order Comments:

Scheduling Instructions:

Order Specific Questions:
Treatment Protocol: Evaluate & Treat
Weightbearing Status: WBAT
Frequency Of Treatment: 3x/wk
Duration: 8wks
Special Instructions: right ankle sprain
Please send consultation report following patient's appointment.

 

**This order was electronically signed by Lee, John Junsuk, MD
Apr 16, 2021 License #:300957
11:02 AM NPI: 1407083348

Printed by [99490] at 4/16/21 11:03 AM Page 1 of 1

 
